Citation Nr: 0720671	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  06-14 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for hearing loss.  

In November 2006, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

Reports of January 2006 and February 2006 VA audiological 
consults on file refer to audiological testing but do not 
include the actual audiogram numbers showing the decibel loss 
shown at significant frequencies, which VA uses to perform a 
numeric calculation of the severity of the current hearing 
loss.  As the records containing these audiogram results may 
very well be relevant to the appeal (specifically in 
determining whether the veteran has a current hearing loss 
disability under 38 C.F.R. § 3.385), the AOJ should obtain 
the results and findings of the above noted audiograms.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

The Board notes that there may also be additional outstanding 
medical records available that are not yet of record.  The 
South Carolina Department of Corrections has provided medical 
records which note audiograms conducted in May 2001 and July 
2001.  The actual numeric results of these audiograms are not 
associated with the record.  As they may be relevant to this 
appeal, the AOJ should request the results of all audiograms 
conducted on the veteran during his incarceration.  

The report of the veteran's 1966 service entrance examination 
indicated that he had a hearing loss disability in the right 
ear (audiogram showed decibel loss of 45 at 4000 Hertz) and 
that he had relatively normal hearing in the left ear.  
Audiological examination results noted on the report of his 
March 1968 discharge medical evaluation showed the same 
degree of right ear hearing loss (45 decibels at 4000 Hertz) 
as shown in 1966.  At his December 2006 videoconference 
hearing, the veteran contended that the audiogram performed 
for the entrance examination was the only one he underwent 
for the military, and that the results from this 1966 
examination were simply copied onto the discharge medical 
examination paperwork in 1968 without further audiological 
testing.  The veteran also contended that his hearing was 
worse at the time of discharge compared to his time of 
induction and attributed this loss to his duties as an offset 
pressman.  He asserts that he now has right and left ear 
hearing loss disability that is due to or aggravated by his 
duties as an offset pressman during active duty service.

In April 2005, the RO denied service connection for hearing 
loss on the basis that there was no medical evidence 
indicating that the veteran's pre-service hearing loss 
condition was permanently aggravated as a result of service.  
The RO also stated that there was no medical evidence of 
impaired hearing to a compensable degree within the one year 
presumptive period following the veteran's separation from 
service in 1968.      

After any additional records are added to the claims file, a 
VA audiological examination should be scheduled to obtain a 
medical opinion determining if the veteran's period of 
service and his duties as an offset pressman are related to 
his current bilateral hearing loss.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).



Accordingly, the case is REMANDED for the following actions:

1.	Obtain the complete results and 
findings of the audiograms from the 
South Carolina Department of 
Corrections.  

2.	Obtain the complete results and 
findings of audiograms performed during 
January 2006 and February 2006 VA 
audiological consults.  

3.	Schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and likely etiology of any 
currently present hearing loss 
disability in the right and left ears.

In an effort to determine whether his 
current bilateral hearing loss is due 
to or aggravated by the veteran's 
period of service, the physician should 
provide medical opinions responsive to 
the following questions:  

With respect to the hearing loss in the 
right ear, did the disorder clearly and 
unmistakably exist prior to the 
veteran's period of active duty 
service?  If so, did such condition 
undergo a permanent increase in 
severity during or as a result of his 
period of service?  If so, was such an 
increase in severity the result of a 
natural progression of the pre-service 
condition?

With respect to the hearing loss in the 
left ear, is his current disorder 
related to the period of active duty 
service, to include his duties as an 
offset pressman.  The rationale for all 
opinions expressed must also be 
provided.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

